Decision [236 App. Div. 875] amended to read as follows: Judgment reversed on the law and facts, with costs, and counterclaim dismissed, and case remitted to take evidence of the value of the chattel and of the damages, if any, suffered by the plaintiff in the replevin action for withholding the chattel, and for the purpose of granting a judgment to the plaintiff therefor. Van Kirk, P. J., Hinman, Hill, Rhodes and Crapser, JJ., concur. This court reverses findings of fact numbered 5, 6, 7, 9, 12,13,14,15,16, 18, 19, 24, 27 and 40, and disapproves conclusions of law numbered 1,2,3 and 6.